On June 29,1979 the court entered the following order:
Before Nichols, Judge, Presiding, Bennett and Smith, Judges.
This case comes before the court on a motion for allowance of attorneys’ fees filed by James R. Fitzharris on behalf of himself and all other contract attorneys having an interest in the fees. Their contracts of employment as *733attorneys were approved by the United States acting through the Secretary of the Interior or his duly authorized representative. The Department of the Interior, the Department of Justice, and plaintiffs have been notified of this motion and have expressed no opposition thereto.
The aforesaid attorneys’ contracts with plaintiffs by their terms all provide for attorneys’ compensation contingent upon recovery of such amount as the court may determine to be reasonable and equitable compensation for the services rendered, not to exceed 10 percent of recovery. On August 17, 1978, the Indian Claims Commission entered final award in favor of plaintiffs in Docket No. 13-E and against defendant in the amount of $563,624.21. 42 Ind. Cl. Comm. 346. The pending motion seeks 10 percent of that sum, or $56,362.42.
The claims set forth in the petition filed in this docket were for recovery from the United States of compensation to the plaintiffs for their interest in lands that were ceded by the Chippewa, Ottawa, Pottawatomie, Delaware, Shawnee, and Wyandotte Indians to the United States, pursuant to the Treaty of July 4, 1805. 7 Stat. 87. The lands were located in the north-central portion of the present State of Ohio, encompassing a total of 2,589,807 acres of land, identified in the proceedings as Royce Areas 53 and 54. The Commission by decision dated April 4, 1973, 30 Ind. Cl. Comm. 8, determined that the plaintiffs in this docket held recognized title to an undivided one-fifth interest in the ceded lands. Rehearing denied, 31 Ind. Cl. Comm. 359 (1973), aff’d, 207 Ct. Cl. 958 (1975), cert. denied, 423 U.S. 903 (1976). In a subsequent proceeding, the Commission, on August 10, 1978, 42 Ind. Cl. Comm. 264, determined that the tract of land ceded by the 1805 Treaty contained 2,589,807 acres with a treaty date value of $2,848,787.70 for which defendant paid the Indian tribal owners $32,666.65 as an unconscionable treaty consideration payment. The Commission adjudged that the Chippewa plaintiffs in Docket No. 13-E received $6,133.33 of the payments and were entitled to recover $563,624.21 from defendant for their undivided one-fifth interest. The amount of defendant’s claims for gratuitous offsets was reserved by defendant for other cases involving plaintiffs in this docket. In addition to the legal services, for which 10 percent of the *734award is sought by this motion, attorneys for plaintiffs have advanced expenses directly for furtherance of the litigation, reimbursements of which will be requested in a motion to be filed later.
Services provided by counsel for the Indians were valuable to them ánd spanned a 31-year period. Several trials covered a period of 73 days. The transcript of trial contained 6,853 pages and plaintiffs filed over 132 exhibits. The court is fully satisfied that the fees here sought are fair and reasonable. We have authority to make that determination. 25 U.S.C.A. § 70v-3 (1978).
it is therefore ordered that the motion for award of attorneys’ fees in Docket 13-E is granted. These fees in the amount of $56,362.42 on the final award of the Commission on August 17, 1978, 42 Ind. Cl. Comm. 346, in the amount of $563,624.21, shall be paid from that award to James F. Fitzharris for himself and on behalf of all contract attorneys for plaintiffs in this docket, pursuant to this order and the approved contracts of employment entered into for the payment of attorneys’ fees.